Filed 10/21/19                                                                          Case 19-02133                                                                                                       Doc 1


                 GAVIN MEHL
                 890 Wedge Wood Court
                 West Sacramento Cal. 95 605
                 Phone: (917) 304-6089

                 Debtor pro se.
     5H
     (7
             i
                                                                    United States Bankruptcy Court
                                                              For The Eastern District of California
      30
                 Inre:                                                                            Jurisdiction: Court of Record 1 under Natural Law2

      12
                   GAVIN MEHL,                                                                    Bankr. No. 19-26296
      13
      34 1                                                                                         Chapter 13
                 Debtor
      '5                                                                                          Adv. No.


      10         GAVIN MEHL,
                                                                                                                                   Action at Law3
      IS         Plaintiff,

      39                                                                                           VERIFIED COMPLAINT FOR DAMAGES;
                 Vs.                                 /                                                CIVIL ACTION FOR DEPRIVATION OF
      20
                                                                                                      RIGHTS
      21 THE JUDICIAL COUNCIL OF                                                                      CONSPIRACY AGAINST RIGHTS
         l CALIFORNIA, dba Yolo County
                                                                                                      DEPRIVATION OF RIGHTS UNDER
      22    Superior Court, Hon. Peter M.                                                             COLOR OF LAW
            Williams, Hon. Stephen Louis Mock,                                                        AUTOMATIC STAY FIXED TILL JURY
      23    RAKESH Vii and DOES 1-50,
                                                                                                   DEMAND FOR JURY TRIAL
                 Defendants
           -




                         "A Court of Record is ajudicial tribunal having attributes and exercising fractions independently of the person of the magistrate designated generally to hold it and proceeding
      27                 according to the course of common law, its acts and proceedings being enrolled for a perpetual memorial." Jones v. Jones, 188 Mo.App. 220,175 S.W. 227, 229; Ex parte Gladhill,
                         8 Metc. Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y 406,155 N.E. 688, 689.
                         Natural Law: As distinguished from enacted positive law.
      25                 AT LAW: According toNatural Law independent of enacted law; by, for, or in law; particularly in distinction from that which is done in or according to equity - Hookerv.
                         Nichols, 116N.C. 157,21 S.E. 208



                                                                                             Page \ of
Filed 10/21/19                                                                               Case 19-02133                                                                                                       Doc 1


                                                          NATURE OF THE CLAIMS
                             This is a civil action for deprivation of rights for declaratory, injunctive and equitable relief.

                       to kecp the automatic stay in place pursuant to 11 U.S.C. § 3 62(h) and Article III Section 2 for

                       violation of plaintiff's inalienable right of due process piected by the 5 ' and 7' Amendment.
      '.5

                                                                                JURISDICTION AND VENUE
      ('5


                             This court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 734
      7
      g                and 767, and ii U.S.C. § 541.

      ()                      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (E), (G),(H), (K), (N), and (0).

       If)
                              Pursuant to Fed. R. Bankr. Proc. 70 12(b), to the extent that any non- core issues are

                       determined in this action, Plaintiff consents to the entry of final orders and judgments by Court.

            3          5.     Plaintiff is informed and believes, and based thereon alleges that Defendants also consent

       14              to the entry of final orders and judgments by this Court as to non-core issues.
       15
                                                                                                       PARTIES
       U)
                              Plaintiff GAVDsT MEHL ("PIainl?/j") at all relevant times herein is and was the debtor in
      17
                       this Chapter 13 Bankruptcy Case Number 19-26296 (the "Bankruptcy Case"), which GAVIN

                       MEHL ("Debtor") commenced on October 7, 2019 by filing a voluntary petition in this Court.

      20               6.     At all times relevant hereto, Plaintiff is domiciled in California and a state citizen.
      'I                      At all material times, Defendant SUPERIOR COURT OF CALIFORNIA COUNTY OF

                       YOLO dba Yolo County Superior Court is and was a corporation organized under the laws of the

                       United States of America with its principal place of business and main office located in
      14


      25               Woodland, California. Operating as a State Court with Sic Code 9211 under D&B Number's

      26
      ' 1   7 il   1          'A Court of Record is ajudicial tribunal having attributes and exercising functions independently of the person of the magistrate designated generally to hold it and proceeding
                              according to the course of common law, its acts and proceedings being enrolted for a perpetual memorial." Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill,
                              8 Metc. Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.
                   2          Natural Law: As distinguished from enacted positive law.
      28           3          AT LAW: According to Natural Law independent of enacted law; by, for, or in law; particularly in distinction from that which is done in or according to equity - Hooker v.
                              Nichols, 116N.C. 157,21 S.E. 208



                                                                                                  Page           of
Filed 10/21/19                                                                               Case 19-02133                                                                                                       Doc 1

      1             60-366-39 15, 60-366-3949, 93-988-2478 and 01-967-7773

                          At all material times defendant Hon. Peter M. Williams is believed to be a citizen of State

                    of California and the United States.
     41

                          At all material times defendant Hon. Stephen Louis Mock is believed to be a citizen of the
     S
     (5             State of California and the United States.

     7              10. At all material times defendant RAKE SN VIJ is believed to be a citizen of the State of

                    California and the United States.
     9
                                                                           PROCEDURE REQUIREMENTS
      10
                    11. All conditions precedent to filing this suit, including any requirement of notice to any
      11

      12    F       party, have been either satisfied or waived, or have become unnecessary because "it is reasonably

      1.3           certain" that any demand to compensate Plaintiff or otherwise correct the harm caused to
      14
                    Plaintiff "will be refused."
      15
                                                                                      FACTS OF THE CASE
      16
      17            12. Plaintiff was sued for Unlawful Detainer On April 29, 2019 by RAKESH VIJ in THE

      18,           JUDICIAL COUNCIL OF CALIFORNIA, dba Yolo County Superior Court located at 1000
      19
            I. Main Street Woodland, CA.
      24)
            I; 13. On August 13, 2019 Plaintiff filed a VERIFIED SHOW CAUSE DENIAL OF

                    JURISDICTION Case No. UD19-879 (Exhibit A).

      23            14. On September 18, 2019 Plaintiff filed AFFIDAVIT OF DEFAULT JUDGMENT in Case

                    No. UD19-879 (Exhibit B).
      2$

      26
      '7        1          "A Court of Record is ajudicial tribunal having attributes and exercising fi.inctions independently of the person of the magistrate designated generally to hold it, and proceeding
      -                    according tothe course of common law, its acts and proceedings being enrolled for a perpetual memorial." Jones v. Jones, 188 Mo.App. 220,175 S.W. 227, 229; Ex parte Gladhill,
                           8 Metc. Mass., 171, per Sham, Ci. See, also, Ledwith v. Rosalsky, 244 N.Y 406, 155 N.E. 688, 689
                2          Natural Law: As distinguished from enacted positive law.
                3          AT LAW: According toNatural Law independent of enacted law; by, for, or in law, particularly in distinction from thatwhich is done in or according to equity - Hooker v.
                           Nichols, 116 N.C. 157,21 S.E. 208




                                                                                                 Page            of
Filed 10/21/19                                                                          Case 19-02133                                                                                                       Doc 1


                 15.   Debtor filed for Chapter 13 Bankruptcy protection on 10/7/20 19 in said case.

                 16. Debtor filed Application for Services To Persons w/ Communication Disabilities 10/10/19.
     3

     4           17. Defendant set a Motion for Relief from Automatic Stay (Unlawful Detainer) for

      S          10/22/20 19 at 1:30 PM 500 I Street Sacramento Ca.

                 18. Debtor filed Opposition to Motion for Relief from the Automatic Stay on 10/18/19.

                 19. Debtor filed Notice of Intent to file Extraordinary Writ Quo Warranto 10/18/19.
     8

     9           20. Plaintiff comes now with this adversary proceeding for an order extending the automatic

      I')        stay, declaratory and injunctive relief.
      Ii
                                                                                   CAUSES OF ACTION
      12

      13         21. Plaintiff repeats and alleges all of the Paragraphs set forth above as though fully set forth.

      14         22.    Whereas; Plaintiff sues defendants, for reparations in this civil action for deprivation of

                 rights pursuant to 42 U.S. Code § 1983; plaintiff being a natural person preserve's jurisdiction
      Ui
                 stated above in a court of law that proceeds according to Natural Law independent of

      1$         enacted law.
      '.9
                        42 Usc 1983 Every person who, under color of any statute, ordinance, regulation, custom, or
      20                usage, of any State or Territory or the District of Columbia, subjects, or causes to be subjected, any
                        citizen of the United States or other person within the jurisdiction thereof to the deprivation of any
      21                rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party
                        injured in an action at law, suit in equity, or other proper proceeding for redress,...
      '5




      23
                                                                             FIRST CAUSE OF ACTION
      24                                                                      Conspiracy Against Rights
                                                                                  [18 U.S.C. § 241]
      25



      27

      ::
            I;          "A Court of Record is ajudicial tribunal having attributes and exercising functions independently of the person of the magistrate designated generally to hold it, and proceeding
                        according to the course of common law, its acts and proceedings being enrolled for a perpetual memorial." Jones v. Jones, 188 Mo.App. 220,175 S.W. 227, 229; Ex parte Gladhill,
                        8 Mete. Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.
                        Natural Law: As distinguished from enacted positive law.
                        AT LAW: According toNatssral Law independent of enacted law; by, for, or in law; particularly in distinction from that which is done in or according to equity - Hooker v.
                        Nichols, 116N.C. 157,21 S.E. 208



                                                                                             Page           of
Filed 10/21/19                                                                                Case 19-02133                                                                                                        Doc 1


                             Defendants, having no agreement with plaintiff, conspired under color of law in a nisi prius
     '•t
                       de facto quasi court not of record proceeding "in equity" and not at law 3 and did willfully injure,
     3

                       oppress, defraud and deprived plaintiff their unalienable right of due process, secured by the Bill
     4

      S
                       of Rights, with the intent to proceed carrying plaintiff away to jurisdictions unknown.

     (3
                             Defendants are fraudulently denying plaintiff's unalienable right of due process 4 in a court
     7
                       of record proceeding according to Natural Law protected by Amendments V and VII.
     8

     9
                             4"kai of the land," "due course of law," and "due process of law" are synonymous. People v.
      10
                             Skinner, Cal., 110 P.2d 41,45; State v. Rossi, 71 R.I. 284,43 A.2d 323, 326; Direct Plumbing
      Ii                     Supply Co. v. City of Dayton, 138 Ohio St. 540,38 N.E.2d 70, 72,137 A.L.R. 1058; Stoner V.
                             Higginson, 316 Pa. 481, 175 A. 527, 531.
      12

      1.3
                                                                           SECOND CAUSE OF ACTION
      14                                                               Deprivation of Rights under color of law;
                                                                                   118 U.S.C. § 2421
      IS

      16                      Defendants failed to prove jurisdiction in SUPERIOR COURT OF THE STATE OF

      '7               CALIFORNIA COUNTY OF YOLO Case No. UD19-879.
      I Li
        ft
                              Jurisdiction may never be assumed it must be substantively proven'by a plaintif-claimant.
      19
                       If not proven in a timely fashion, latches incurs. Latches is a species of action when a party of
      20
      '11
                       reasonable intelligence fails to take an action as prescribed by law and fails to do so.


                              Once jurisdiction is raised the burden is on the plaintiff to prove jurisdiction pursuant to
      23
                       McNutt v. General Motors Acceptance Corp., 298 U.S. 178 (1936).
      74

      25                      18 Usc 242 Whoever, under color of any law, statute, ordinance, regulation, or custom, willfully
                              subjects any person in any State, Territory, Commonwealth, Possession, or District to the
      20     •fl
      27                      "A Court of Record is ajudicial tjibunal having attributes and exercising fljnctions independently of the person of the magistrate designated generally to hold it, and proceeding
                              according to the course of common law, its acts and proceedings being enrolled for a perpetual memorial." Jones v. Jones, 188 MoApp. 220, 175 S.W. 227, 229, Ex parte Gladhill,
                              8 Metc. Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 NE. 688, 689.
                   2          Natural Law: As distinguished from enacted positive law.
      -.           3          AT LAW: According toNatural Law independent of enacted law; by, for, or in law; particularly in distinction from that which is done in or according to equity - Hooker v.
                              Nichols, 116 N.C. 157,21 S.E. 208



                                                                                                   Page           of
Filed 10/21/19                                                                                Case 19-02133                                                                                                        Doc 1

      1.                     deprivation of any rights, privileges, or immunities secured or protected by the Constitution or
                             laws of the United States, or to different punishments, pains, or penalties, on account of such
                             person being an alien, or by reason of his color, or race, than are prescribed for the punishment of
                             citizens, shall be fmed under this title or imprisoned not more than one year, or both; and if bodily
                             injury results from the acts committed in violation of this section or if such acts include the use,
                             attempted use, or threatened use of a dangerous weapon, explosives, or fire, shall be fmed under
                             this title or imprisoned not more than ten years, or both; and if death results from the acts
                             committed in violation of this section or if such acts include kidnapping or an attempt to kidnap,
     S                       aggravated sexual abuse, or an attempt to commit aggravated sexual abuse, or an attempt to kill,
                             shall be fined under this title, or imprisoned for any tem of years or for life, or both...
     Ct

      /

                                                                             THIRD CAUSE OF ACTION
     8                                                                    Automatic Stay to fixed till Jury trial:
     9                                                                            [ll U.S.C. § 362(h)]

          0            28. Now and during the term of discoveiy of this adversary proceeding the automatic stay in

      I1               debtors bankruptcy is to stay in place till heard by a Jury trial.
      12

      13               29. Pursuant to 11 U.S.C. §(h)(1)(a). Debtor is required to file timely statements of intentions

      14               and schedules pursuant to this section and Debtor agrees to do.

      IS
                              Debtor does not consent to summary proceeding in the Bankruptcy case and reserves all
      I6

      17               rights without prejudice.

      Is
                              Debtor's rights to have a Jury Trial and know the nature and cause of the action by moving
      19
                       party would be severely harmed should the stay not remain in place.
      20      11



      21
                                                                                        PRAYER FOR RELIEF
      22

     23                32.    Wherefore plaintiff prays this court for an order enter judgment in their favor and against

      24               Defendant, containing the following relief:
      25

      26
                   1          "A Court of Record is ajudicial tribunal having attributes and exercising fi.mctions independently of the person of the magistrate designated generally to hold it, and proceeding
      77
      -                       according to the course of common law, its acts and proceedings being enrolled for a perpetonl memorial." Jones v. Jones, 188 Mo.App. 220,175 S.W. 227, 229; Ex parte Gladhill,
                              8 Mete. Mass., 171, per Shaw, Ci. See, also, Ledwith v. Rosalslcy, 244 N.Y. 406, 155 N.E. 688, 689.
                   2          Natural Law: As distinguished from enacted positive law.
      29           3          AT LAW: According to Natural Law independent of enacted law; by, for, or in law; particularly in distinction from that which is done in or according to equity - Hooker v.
                              Nichols, 116N.C. 157,21 S.E. 208



                                                                                                             .          gj'
                                                                                                   Page           of
Filed 10/21/19                                                                               Case 19-02133                                                                                                        Doc 1


                                   A. An order extending the automatic stay in place in debtors bankruptcy until the

                                          adversary proceeding is heard by a jury trial.

                                   B. A declaratory judgment that the actions, conduct and practices of Defendant
     4
              .
      ç                                   complains of herein violate the laws of the United States.

                                   C. An injunction and order permanently restraining Defendant from engaging in such

     7                                    unlawful conduct;

                                   D. An order directing Defendant to place Plaintiff in the position he would have
     9
                                           occupied but for Defendant's violations;
      10
                                   E. An award of restitution as follows: Each defendant is to pay restitution to plaintiff
      I

      12                                   in morgan silver dollars in the amount of $1,000.00 face value each for violating

      13                                  plaintiff's unalienable right of due process secured by the Bill of Rights.

          '                                Defendants, governed by USC Title 18, acted under color of law 3 in one accord and
      15
                                          thereby a conspiracy ni violation of 18 USC §241 and 1.8 USC §242. Plaintiffs are
      10
                                           not seeking prison sentences but only restitution as required by common law.
      17

                                                                                              JURY DEMAND
      19

      20              33. Plaintiff hereby demands a trial by jury accordance with F.R.C.P 38(A)(B)(1)(2) (C)and 42

     21               U.S.C. § 1981(c) (1) on all issues of fact and damages stated herein.
      22
      23                                                                                      VERIFICATION

      24
                       GAViN MEHL am the plaintiff in this action. I have personal knowledge of the facts stated in
      25

      20ü

      "7
      *
                  1         "A Court of Record is ajudicial tribunal having attributes and exercising fi.inctions independently of the person of the magistrate designated generally to hold it, and proceeding
                            according to the course of common law, its acts and proceedings being enrolled for a perpetual memorial." Jones v. Jones, 188 Mo.App. 220,175 S.W. 227, 229; Ex parte Gladhill,
                            8 Mesc. Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y 406,155 N.E. 688, 689.
                  2         Natural Law: As distinguished from enacted positive law.
      29          3         AT LAW: According soNatural Law independent of enacted law; by, for, or in law; particularly in distinction from that which is done in or according to equity - Hooker v.
                            Nichols, 116 N.C. 157,21 S.E. 208



                                                                                                  Page ? of
Filed 10/21/19                                                                        Case 19-02133                                                                                                       Doc 1


            I   this complaint, and if called as a witness, could and would testify competently thereto. I declare
     '5
                under penalty of perjury under the laws of the California state that the foregoing is true and

                correct and that this Verification was executed on October 21, 2019 at YOLO, California.
     4

                Respectfully Submitted,
     6

     7
                                                                                  :gavin-gregory mehl. :copy-righticopy-claim.

     9                                                                           Attorney in fact for the estate of GAVIN MEHL.

      10                                                                         Without Prejudice


      '7



      13

      14

      '5



      :17

      18

      19

      20

      21

      221

      23

      24

      25

      26
                       "A Court of Record is ajudicial tribunal having attributes and exercising functions independently of the person of the magistrate designated generally to hold it and proceeding
      27               according to the course of common law, its acts and proceedings being enrolled for a perpetual memorial." Jones v. Jones, 188 Mo.App. 220, 175 SW. 227, 229; Ex porte Gladhill,
                       8 Mete. Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406,155 N.E. 688, 689.
                       Natural Law: As distinguished from enacted positive law.
                       AT LAW: According to Natural Law independent of enacted law; by, for, or in law; particularly in distinction from that which is done In or according to equity - Hookerv.
                       Nichols, 116 N.C. 157,21 SE. 208



                                                                                           Page
Filed 10/21/19                                                                   Case 19-02133                                                                                                        Doc 1




     51


      /

     U




     9

      Jo
      11

      12.

      13

      '4
                            EX IBIT "A"
      '5

      16

      '7

      18

      '9

     20

     21

     "2


      23

      24

      25



      27         "A Court of Record is ajudicial lribunal having attributes and exercising 6.inctions independently of the person of the magistrate designated generally to hold it, and proceeding
                 according tothe course of common law, its acts and proceedings being enrolled for a perpetual memorial." Jones v. Jones, 188 Mo.App. 220,175 SW. 227, 229; Ex parte Gladhill,
                 8 Metc. Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406,155 N.E. 688, 689.
                 Natural Law: As distinguished from enacted positive law.
      2S         AT LAW: According toNatural Law independent of enacted law; by, for, or in law; particularly in distinction from that which is done in or according to equity - Hookerv.
                 Nichols, 116 N.C. 157,21 S.E. 208




                                                                                      Page     cr    of,
Filed 10/21/19                                                    Case 19-02133                                                                    Doc 1

                                                                                         %
                                                                                                 4


                                                                                        0



       :C S S C P S G OF THIS



                Superior Court of California, County of Yolo
                                           1000 Main Street -Woodland, -California
   5

                :gavin-gregory :mehl.                                                Jurisdiction: Court of Record, under
                             Petitioner                                              the rules of Common Law
                                                                                     Case Number: UD19-879
                                                     - Against -                     Magistrate: Stephen Louis Mock

                Rakesh Vij                                                            :Proof of the postal-vessel-service
                                     Respondent                                       &: Perceptual-claim-number:
                                                                                                               CLV.
                                                                                                                  124 455 US

                                                                                              VERIFIED SHOW CAUSE
                                                                                             DENIAL OF JURISDICTION



       CALIFORNIA STATE)
                                      ) :ss 1
  10 YOLO COUNTY                      )
      I, :gavin-gregory :mehl, punctuate my name with a (:) because it creates a prepositional
      phrase. I use (-) to make my ":gavin-gregory" a compound fact. Followed with (:) to
      identify my surname. "For the gavin-gregory of the mehi family". (:) are prepositional
      phrases to express a fact. An example of (:) is digital time; Power of Attorney and
  15 Executor for the decedent GAVIN MEHL (see PB-1948), one of the People 2 on
      California territory, with knowledge of Correct, Sentence, Structure, Communications,
      Parse, Syntax, Grammar, Performance; competent to [defend (parse no-fend, brackets
        IAn affidavit uncontested unrebutted unanswered stands as truth - United States v. Kis, 658 F.2d 526, 536 (7th Cir. 1981); Cert. Denied,
        50 U.S. L. W. 2169; S. Ct. March 22, 1982 1982.

                                                                     PAGE 1 OF 7
Filed 10/21/19                                                        Case 19-02133                                                                       Doc 1



     take off page) myself in a court of law, hereinafter petitioner, by special appearance 3 for
     the purpose of testing the sufficiency of the jurisdiction of the above said court 4 ;
 20 Petitioner has knowledge of how to certif' facts (No law or fact shall be tried in court)
     using nouns and prepositional phrases to take jurisdiction in NOW-TIME-SENARIO
     (Quantum), however writes this petition with peaceful volition in adverb-verb, for
        common understanding.
     Petitioner open's a court of record to move the above said court to a Court of Record 5
 25 for cause and [dis]missal for lack of personam jurisdiction in violation of petitioner's
     right of due process in a Court not of Record. Under federal Law, which is applicable to
     all states, the U.S. Supreme Court stated: "If a court is without authority, its judgments
     and orders are regarded as nullities. They are not voidable, but simply void, and form no
     bar to a recovery sought, even prior to a reversal in opposition to them. They constitute
 30 no justification and all persons concerned in executing such judgments or sentences are
     considered, in law, as trespassers." 6
        Respondents are to show-cause by what 'constitutional' authority the above said court
        acts and why the attached violation(s) or charges against the petitioner should not be
        dismissed for lack of personam jurisdiction.

 35     In the United States, before any court can have authority to hear a case, the court must
        have both in-personam and subject matter jurisdiction. Any court not a court of record 7

         2PEOPLE: People are supreme, not the state. [Waring vs. the Mayor of Savanah, 60 Georgiaat 93]; The state cannot diminish rights of
         the people. [Hertado v. California, 100 US 516]; Preamble to the US and NY Constitutions - We the people ... do ordain and establish
    5 this Constitution ... . ... at the Revolution, the sovereignty devolved on the people; and they are truly the sovereigns of the country, but they
                                                                                                                                            1 L Ed 440,
          are sovereigns without subjects ... with none to govern but themselves... [CHISHOLM v. GEORGIA (US) 2 DalI 419, 454,
          455, 2 DALL (1793) pp47 1-472]: The people of this State, as the successors of its former sovereign, are entitled to all the rights which
          formerly belonged to the King by his prerogative. [Lansing v. Smith, 4 Wend. 9 (N.Y.) (1829), 21 Am. Dec. 89 1OC Const. Law Sec.
          298; 18 C Em.Dom. Sec. 3, 228; 37 C Nav.Wat. Sec. 219; Nuls Sec. 167; 48 C Wharves Sec. 3, 7].

   10    3A Special Appearance is for the purpose of testing the sufficiency of service or the jurisdiction of the court; a general appearance is
         made where the defendant waives defects of service and submits to the jurisdiction. - State v. Huller, 23 N.M. 306, 168 P. 528, 534, 1
         A.L.R. 170.
         4"Trial court acts without jurisdiction when it acts without inherent or common law authority, ..." State v. Rodriguez, 725 A.2d 635, 125
         Md.App 428, cert den 731 A.2d 971,354 Md. 573 (1999).

   15    5 County, State, or Federal Court
         613asso v. UPL, 495 F. 2d 906; Brook v. Yawkey, 200 F. 2d 633; Elliot v. Piersol, I Pet. 328, 340, 26 U.S. 328, 340 (1828).
                                                                              - The former being those whose acts and judicial proceedings are
         7COURTS OF RECORD and COURTS NOT OF RECORD
         enrolled, or recorded, for a perpetual memory and testimony, and which have power to fine or imprison for contempt. Error lies to their
         judgments, and they generally possess a seal. Courts not of record are those of inferior dignity, which have no power to fine or imprison,
   20    and in which the proceedings are not enrolled or recorded. 3 B!. Comm. 24; 3 Steph. Comm. 383; The Thomas Fletcher, C.C.Ga., 24 F.
                                                                                                                                            117 N.E.
         481; Ex parte Thistleton, 52 Cal 225; Erwin v. U.S., D.C.Ga., 37 F. 488, 2 L.R.A. 229; Heininger v. Davis, 96 Ohio St. 205,
         229, 231.

                                                                         PAGE 2 OF 7
Filed 10/21/19                                                         Case 19-02133                                                                       Doc 1



        has no authority to proceed without the consent of the persons involved. A court of
        record is a superior court a court not of record is an inferior court. No judge or
        legislators can alter that which the People ordained, to alter is high treason.

 40        1) Respondents, having no agreement with petitioner, conspired 8 under color of law
               in a "nisi prius9 de facto' ° quasi" court not of record proceeding in equity" and
               not at law;' 2 depriving' 3 petitioner's unalienable right' 4 of due process, secured by

        818 USC 241: If two or more persons conspire to injure, oppress, threaten, or intimidate any person in any State, Territory,
        Commonwealth, Possession, or District in the free exercise or enjoyment of any right or privilege secured to him by the Constitution or
  25 laws of the United States, or because of his having so exercised the same; or If two or more persons go in disguise on the highway, or on
        the premises of another, with intent to prevent or hinder his free exercise or enjoyment of any right or privilege so secured They shall be
        fined under this title or imprisoned not more than ten years, or both; and if death results from the acts committed in violation of this
        section or if such acts include kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual
        abuse, or an attempt to kill, they shall be fined under this title or imprisoned for any term of years or for life, or both, or may be sentenced
  30    to death.

         9NISI PRIUS: is a Latin term (Bouviers Law) Where courts bearing this name exist in the United States, they are instituted by statutory
         provision.; Black's 5th "Prius" means "first." "Nisi" means "unless." A "nisi prius" procedure is a procedure to which a party FIRST
         agrees UNLESS he objects.; Blacks 4th - A rule of procedure in courts is that if a party falls to object to something, then it means he
         agrees to it. A nisi procedure is a procedure to which a person has failed to object A "nisi prius court" is a court which will proceed
  35     unless a party objects. The agreement to proceed is obtained from the parties first.

         1 ODE FACTO: In fact, in deed, actually. This phrase is used to characterize an officer, a government, a past action, or a state of affairs
         which must be accepted for all practical purposes, but is illegal or illegitimate. In this sense it is the contrary of de jure, which means
         rightful, legitimate, just, or constitutional. Thus, an officer, king, or government de facto is one who is in actual possession of the office
         or supreme power, but by usurpation, or without lawful title; while an officer, king, or governor de jure is one who has just claim and
  40     rightful title to the office or power, but has never had plenary possession of it or is not in actual possession. 4 Bl.Comm. 77, 78.
         MacLeod v. United States, 229 U.S. 416, 33 S.Ct. 955, 57 L.Ed. 1260; Wheatley v. Consolidated Lumber Co., 167 Cal. 441, 139 P. 1057,
         1059.

         11 QUASi: Lat. As if; almost as it were; analogous to. This term is used in legal phraseology to indicate that one subject resembles
         another, with which it is compared, in certain characteristics, but that there are intrinsic and material differences between them. Bicknell
  45     v. ,Garrett, 1 Wash.2d 564, 96 P.2d 592, 595, 126 A.L.R. 258; Cannon v. Miller, 22 Wash.2d 227, 155 P.2d 500, 503, 507, 157 A.L.R.
         530. Marker v. State, 25 Ala.App. 91, 142 So. 105, 106. It is often prefixed to English words, implying mere appearance or want of
         reality. State v. Jeffrey, 188 Minn. 476, 247 N.W. 692, 693.

          I2AT LAW. [Bouvier's] This phrase is used to point out that a thing is to be done according to the course of the common law; it is
         distinguished from a proceeding in equity.; ALL CASES AT LAW. [Black's Law 4th] Within constitutional guaranty ofjury trial, refers
   50 to common law ac-tions as distinguished from causes in equity and certain other proceedings. Breimhorst v. Beck-man, 227 Minn. 409,
          35 N.W.2d 719, 734. According to law; by, for, or in law; particularly in distinction from that which is done in or according to equity; or
          in titles such as sergeant at law, barrister at law, attorney or counsellor at law. Hooker v. Nichols, 116 N.C. 157, 21 S.E. 208.

        1318 USC 242 Whoever, under color of any law, statute, ordinance, regulation, or custom, willfully subjects any person in any State,
        Territory, Commonwealth, Possession, or District to the deprivation of any rights, privileges, or immunities secured or protected by the
   55 Constitution or laws of the United States, or to different punishments, pains, or penalties, on account of such person being an alien, or by
        reason of his color, or race, than are prescribed for the punishment of citizens, shall be fined under this title or imprisoned not more than
        one year, or both; and if bodily injury results from the acts committed in violation of this section or if such acts include the use, attempted
        use, or threatened use of a dangerous weapon, explosives, or fire, shall be fined under this title or imprisoned not more than ten years, or
        both; and if death results from the acts committed in violation of this section or if such acts include kidnapping or an attempt to kidnap,
   60   aggravated sexual abuse, or an attempt to commit aggravated sexual abuse, or an attempt to kill, shall be fined under this title, or
        imprisoned for any term of years or for life, or both, or may be sentenced to death.

          1442 USC 1983 Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the
          District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to
          the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an
   65     action at law, suit in equity, or other proper proceeding for redress,...


                                                                          PAGE    3 OF 7
Filed 10/21/19                                                     Case 19-02133                                                                    Doc 1



               the Bill of Rights, with the intent to proceed unlawfully carrying petitioner away
               to jurisdictions unknown.

 45     2) "Service of an appearance ticket on an accused does not confer personal or
             subject matter jurisdiction upon a criminal court." 5
               "Trial court acts without jurisdiction when it acts without inherent or common
               law authority." 6
          "Inferior courts are those whose jurisdiction is limited and special and whose
 50 proceedings are not according to the course of the common law. Criminal courts
          proceed according to statutory law. Jurisdiction and procedure is defmed by
           statute. Likewise, civil courts and maritime courts proceed according to statutory
           law. Any court proceeding according to statutory law is not a court of record
           (which only proceeds according to common law); it is an inferior court." 7

 55     5)      Respondents not being able to prove a claim and fiduciary authority over
                petitioner necessary for a lawful seizure of body andlor property in a court of
                record conspired and devise a plan under the color of law to bypass petitioner's
                unalienable right of "due process" in a court not of record in jurisdictions'
                unknown.

 60      6) Respondents are fraudulently denying petitioner's unalienable right of due
             process' 8 in a court of record proceeding according to Natural Law protected by
             Amendments V and VII.
         7) American courts are vested by the People, "the author and source of law,"9
             through constitutions 2° ordained by the People. Therefore, a court must first have
 65          "constitutional authority" over an individual before it can proceed.

       15People v. Giusti, 673 N.Y.S.2d 824, 176 Misc.2d 377 (1998) "No valid conviction can occur if the charging instrument is void." State
       v. Wilson, 6 S.W.3d 504 (1998)

       16State v. Rodriguez, 725 A.2d 635, 125 Md.App 428, cert den 731 A.2d 971,354 Md. 573 (1999)

       17Ex parte Watkins, 3 Pet., at 202-203. cited by SCFINECKLOTH v. BUSTAMONTE, 412 U.S. 218, 255 (1973).
                                                                                                                                           V.
  70   1 8"Law of the land," "due course of law," and "due process of law" are synonymous. People v. Skinner, Cal., 110 P.2d 41, 45; State
       Rossi, 71 R.I. 284, 43 A.2d 323, 326; Direct Plumbing Supply Co. v. City of Dayton, 138 Ohio St. 540, 38 N.E.2d 70, 72, 137 A.L.R.
       1058; Stoner v. Higginson, 316 Pa. 481, 175 A. 527, 531.
                                                                                                                                        356, 370.
       I 9"Sovereigniy itself is, of course, not subject to law, for it is the author and source of law;" -- Yick Wo v. Hopkins, 118 US

       20That which is laid down, ordained, or established. Koenig v. Flynn, 258 N.Y. 292, 179 N. E. 705,


                                                                     PAGE 4 OF 7
Filed 10/21/19                                                       Case 19-02133                                                                        Doc 1



                                    THE COMMON LAW PERMITS THE DESTRUCTION OF
                             THE ABATEMENT OF NUISANCES BY SUMMARY PROCEEDINGS


        16 AMERICAN JURISPRUDENCE    2g SECTION 114: "As to the construction, with reference
    to Common Law, an important cannon of construction is that constitutions must be
 70 construed to reference to the Common Law. The Common Law, so permitted
    destruction of the abatement of nuisances by summary proceedings and it was never
    supposed that a constitutional provision was intended to interfere with 1his established
    principle and although there is no common law of the United States in a sense of a
    national customary law as distinguished from the common law of England, adopted in
 75 the several states. In interpreting the Federal Constitution, recourse may still be. had to
    the aid of the Common Law of England. It has been said that without reference to the
    common law, the language of the Federal Constitution could not be understood."
                                                 COURT LACKS JURISDICTION

     "No sanction can be imposed absent proof of jurisdiction." 2 ' "No judicial process,
 80 whatever form it may assume, can have any lawful authority outside of the limits of the
     jurisdiction of the court or judge by whom it is issued; and an attempt to enforce it
     beyond these boundaries is nothing less than lawless violence. 1122

    No court has discretion to ignore its lack of jurisdiction. 23 "The law requires proof of
    jurisdiction to appear on the record of the administrative agency and all administrative
 85 proceedings."24 "A court cannot confer jurisdiction where none existed and cannot make
     a void proceeding valid. It is clear and well established law that a void order can be
     challenged in any court." 25 Therefore, "the burden shifts to the court to prove
                                                                                                27
    jurisdiction26 on the record, all jurisdiction facts related to the jurisdiction asserted."
  75    21 Stanard v. Olesen, 74 S. Ct.768.

        22Ableman v. Booth, 21 Howard 506 (1859)

        23"There is no discretion to ignore lack ofjurisdiction." Joyce v. U.S. 474 21) 215.

        24Hagans v. Lavine, 415 U. S. 533.

        250LD WAYNE MUT. L. ASSOC. v. McDONOUGH, 204 U. S. 8,27 S. Ct. 236(1907).

   80 26Rosemond v. Lambert, 469 F2d 416.

        27Latana v. Hopper, 102 F. 2d 188; Chicago v. New York, 37 F Supp. 150; Main v. Thiboutot, 100 S. Ct. 2502 (1980);               "A   universal
                                                              a court without jurisdiction are a nullity and its judgment therein without effect either
        principle as old as the law is that a proceedings of
        on person or property."   Norwood    v. Renfield,  34 C 329; Ex parte Giambonini, 49 P. 732; "Jurisdiction is fundamental and a judgment
        rendered by a court that does not have jurisdiction to hear is void ab initio."
                                                                                           In Re Application of Wyatt, 300 P. 132; Re Cavitt, 118 P2d
   85   846; "A  court has no jurisdiction to determine  its own jurisdiction, for a basic issue in any case before a tribunal is its power to act, and


                                                                        PAGE    5 OF 7
Filed 10/21/19                                                     Case 19-02133                                                                      Doc 1



     "Where a court failed to observe safeguards, it amounts to denial of due process of law,
 90 court is deprived ofjurisdiction." 28
     In criminal cases, a court must have an indictment by an untainted (non-statutory) grand
     jury, in other words, the permission by the People to proceed. Furthermore, "all" state
     laws and constitutions are ultimately governed by the "Supremacy Clause" of the
     Constitution for the United States of America as ordained by the People in Article VI,
 95 clause 2, that defines the "Law of the Land." And, since Constitutions must be
      construed to reference the common law, summary proceedings 29 would deny petitioner's
      7' Amendment's right 30 of trial by jury and, thereby, would be repugnant rendering any
      such decision null and void.
      "Once challenged, jurisdiction cannot be 'assumed', it must be proved to exist." 3 '
100 "However late this objection has been made, or may be made in any cause, in an inferior
     or appellate court of the United States, it must be considered and decided, before any
     court can move one further step in the cause; as any movement is necessarily the
     exercise of jurisdiction." 32 "If any tribunal finds absence of proof of jurisdiction over
     person and subject matter, the case must be dismissed." 33
105 Finally, jurisdiction cannot be decided by the court being challenged. This court must
     dismiss this case for lack of personam jurisdiction immediately or make an argument for
     jurisdiction in a court of record. Refusal by this court, not of record, to obey the law and
     pursue a voidable decision will cause the petitioner to move this case into a "court of
     record" for cause in violation of petitioner's right of due process for damages and
110 dismissal.
                                                                                                           Municipal Court of Los Angeles, 171 P2d
        a court must have the authority to decide that question in the first instance." Rescue Army   V.

        8; 331 US 549,91 L. ed. 1666,67 S.Ct. 1409.

        28Merritt v. Hunter, C.A. Kansas 170 F2d 739.

        29Summary proceeding: Any proceeding by which a controversy is settled, case disposed of, or trial conducted, in a prompt and simple
   90   manner, without the aid of a jury, without presentment or indictment, or in other respects out of the regular course of the common law.
        Sweet see Phillips v. Phillips, 8 N.J.L. 122.
        30Amendment VII In suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by jury shall be
                                                                                              the United States, than according to the rules of the
        preserved, and no fact tried by a jury, shall be otherwise reexamined in any Court of
        common law.
        31 Stuck v. Medical Examiners, 94 Ca2d 751.211 P2s 389.; Maine v. Thiboutot, 100 S. Ct. 250.; McNutt v. G.M., 56 S. Ct. 789,80 L. Ed.
   95
        1135.; Griffin v. Mathews, 310 Supp. 341, 423 F. 2d 272.; Basso v. U.P.L., 495 F 2d. 906.; Thomson v. Gaskiel, 62 S. Ct. 673, 83 L. Ed.
        111.; and Albrecht v U.S., 273 U.S. I,

        32Rhode Island v. Massachussetts, 37 U.S. 657, 718, 9L.Ed. 1233 (1838).

        33Louisville R.R. v. Motley, 211 U.S. 149,29 S. Ct. 42


                                                                      PAGE    6 OF 7
Filed 10/21/19                                                      Case 19-02133                                                                          Doc 1



          WHEREFORE, petitioner denies this court personam jurisdiction and moves this court to
      cease and desist with prejudice from all actions against petitioner and restore the
      petitioner to their original state for lack of constitutional authority and persnam
      jurisdiction. Failure of the officers of this court to comply with the "Law of the Land" 34
  115 and their oath35 to the Law will result in further action in federal court charging 18 Usc
       §241 conspiracy against Rights, 18 Usc §242 deprivation of Rights, and restitution as
      required by common law, and Fraud upon the court via judicial machinery. 36




  120                                                                                                            Thumb-print SEAL

                                                              31July,2019

                                                                                       By.                           lthNkR4


                                                                                                                            --       r
                                                                             :gavin-gregory :mehl :copy-righticopy-claim:,
   125                                                                                                        -9 16 J Street -Number 18
                                                                                                            -.Sacramento -Cal. -.95814
                                                                                                                    Phone (916) 375-1598
                                                                                                                        Fax (916) 745-8591


   130




    100   34US Constitution Article VI Clause 2: This Constitution, and the laws of the United States which shall be made in pursuance thereof;
          and all treaties made, or which shall be made, under the authority of the United States, shall be the supreme law of the land; and the
          judges in every state shall be bound thereby, anything in the Constitution or laws of any State to the contrary notwithstanding.

          35US Constitution Article V1 Clause 3: The Senators and Representatives before mentioned, and the members of the several state
          legislatures, and all executive and judicial officers, both of the United States and of the several states, shall be bound by oath or
    105   affirmation, to support this Constitution; but no religious test shall ever be required as a qualification to any office or public trust under
          the United States.

           36Fraud upon the court: In Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir. /1985), the court stated "Fraud upon the court is
          fraud which is directed to the judicial machine,y itself and is not fraud between the parties or fraudulent documents, false statements or
          perju?y. ... It is where the court or a member is corrupted or influenced or influence is attempted or where the judge has not performed
    110    his judicial function thus where the impartial functions of the court have been directly corrupted."


                                                                         PAGE 7 OF 7
Filed 10/21/19                                   Case 19-02133                                     Doc 1



                 A notary public or other officer comp'eting this
                 certificate verifies only the identity of the individual
                 who signed the document to which this certificate
                 is attached, and not the truthfulness, accuracy, or
                 validity of that document.

                 State of Californi
                 Countyof1D't1)

                 Subscribe and sworn to (or affirmed) before me on this
                 dayof JA\'-'\                 ,26j,by LtV1Ii\ &

                 proved to me on the basis of satisfactory evidence to be the
                 person(s)who appeared before me.
                                   .   ....
                              ..




                                        GCLDAV.A
                                       COMM. #216654
                    ;; \               TYYUcORh

                 (Seal)                            Siature




                                                                                          ra
                                                                                t'   yO        -
Filed 10/21/19                                                                        Case 19-02133                                                                                                    Doc 1




     4

     S     I.




     1)    1;
     12



     '4

     [S




     17
                                EX IBIT "B"
           I,




     21

     1•7



     23

     24

     35

     26

     27         '   "A Court of Record is ajudicial tribunal having attributes and exercising functions independently of the person of the magistrate designated generally to hold it and proceeding
                    according to the course of common law, its acts and proceedings being enrolled for a perpetual memorial." Jones v. Jones, 188 Mo.App. 220,175 S.W. 227, 229; Ex paste Gladhill.
                    8 Mete. Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rotslnky, 244 N.Y. 406,155 N.E. 688, 689.
                2   Natural Law: As distinguished from enacted positive law,
     -.         3   AT LAW: According to Natural Law independent of enacted law; by, for, otis law; particularly in distinction from that which is done in or according to equity - Hookerv.
                    Nichols, 116N.C. 157,21 S.E. 208



                                                                                         Page           of'3
Filed 10/21/19                                             Case 19-02133                                                              Doc 1


                                                                                                            Ft L E D
                                                                                                    YOLO SUPERIOR COURT

                                                                                                           SEP 1 8 209
                                                                                                           V. N AVAR?Q_
                                                                                                                     LJTY




                 Superior Court of California, County of Yolo
                                         1000 Main Street -Wood1and,—California
    5
                 :gavin-gregory :mehl.                                        Jurisdiction: Court of Record, under
                              Petitioner                                      the rules of Common Law 1
                                                                              Case Number: UD19-879
                                                 - Against -                  Magistrate: Stephen Louis Mock

                 Rakesh Vij                                                   :Proof of the postal-vessel-service
                                  Respondent                                  &: Perceptual-claim-number:

                                                                                          RF 315 124 455 US

                                                                                         AFFIDAVIT OF
                                                                                       DEFAULT JUDGMENT


        CALIFORNIA STATE)

                                  ) :SS

        YoLo     COUNTY           )

   10

        I, :gavin-gregory :mehl., Affiant, hereinafter petitioner, being of lawful age, qualified
        and competent to testify to, and having firsthand knowledge of the following facts, do
        hereby swear that the following facts are true, correct and not misleading:
        1 "A Court of Record is a judicial tribunal having attributes and exercising functions independently of the person of the
        magistrate designated generally to hold it, and proceeding according to the course of common law, its acts and proceedings
        being enrolled for a perpetual memorial." Jones v. Jones, 188 MoApp. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Metc.
        Mass., 171, per Shaw, C.J. See, also, L&iwith.Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.

    5   2 An affidavit uncontested unrebutted unanswered stands as truth. - United States v. Kis, 658 F.2d 526, 536(7th Cir. 1981);
        Cert. Denied, 50 U.S. L. W. 2169; S. Ct. March 22, 1982 1982.
Filed 10/21/19                                  Case 19-02133                                           Doc 1




  15 WHEREAS: on August 13, 2019 petitioner filed a "Motion to Show Cause"; in the
        above stated court and served the respondent(s), Rakesh Vij who has failed to answer on
        behalf have of the jurisdiction of the court and defend the above case. The record shows
        that no affidavit has been filed from an injured party. The US Supreme Court has
        properly concluded that Jurisdiction can be challenged at any time even after the case
  20 has concluded.

                 It well settled by the Supreme Court that an Attorney can not testify or enter
        affidavits, he has no first hand knowledge. Nrespondent made any Return; no
        respondent requested more time to answer; and, no respondent provided any objection
        to the proceedings. Therefore a summary judgment for default is in order and,

  25 THEREBY: law requires the court of origin to abate at law; and, release of restraint on
        both person and property.

                 Default Judgment - Entering a Default: "When a party against whom
                 a judgment for affirmative relief is sought has failed to plead or
                 otherwise defend; and, that failure is shown by Affidavit or otherwise
   30            [under seal], the clerk must enter the party's default. "FRCP Rule 5 5(a);
                 FRCP Rule 58(b) (2): 28 U.S.C. §2243.

                 SEAL                                         .
                                                            auu'   OctO4r      Q       ((     4I
                                                                                                M6(I)




                                                     :gavin-greogry :mehl. :copy-ightJcopy-claim:

   35                                                                                       Inproper
